DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 7 and 13 are amended by Examiner’s amendment.
Claims 1-13, 16-18 and 20-23 are pending and are allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative, Shaun Sluman (Reg. No. 63295) on 1/26/22.
	The application has been amended as follows:

1.	(Currently Amended) A system comprising:
a power source;
a transmission unit;
an impeller clutch associated with an impeller operatively coupling the power source to the transmission unit;

an electronic control module configured to:
receive the force data signal from the input device;
determine an impeller clutch engagement value using a time-step predictive analytical model, wherein: 
the force data signal [[as]]is an input to [[a]]the time-step predictive analytical model, and 
the time-step predictive analytical model is a machine learning model trained on a training data set comprising telematics data generated during past dig events based on interactions between work tools of a set of machines and one or more types of the material during manual control of the set of machines; and
cause engagement of the impeller clutch according to the impeller clutch engagement value.

2.	(Original) The system of claim 1, wherein the input device is a fluidic pressure measurement device configured to generate the force data signal, wherein the force data signal is indicative of at least one fluidic pressure measurement.

3.	(Previously Presented) The system of claim 2, wherein the at least one fluidic pressure measurement comprises one or more values indicative of one or more of 

4.	(Previously Presented) The system of claim 1, wherein the telematics data comprises a set of fluidic pressure values corresponding to a set of impeller clutch engagement values.

5.	(Previously Presented) The system of claim 1, wherein the force data signal comprises a series of fluidic pressure values indicative of the working fluid pressure over a period of time.

6.	(Original) The system of claim 1, wherein the electronic control module is configured to determine the impeller clutch engagement value independent of a signal from a manual impeller clutch control.

7.	(Currently Amended) A method for automated machine torque control comprising:
receiving, by a processor, a force data signal from a data input device, wherein:
the force data signal is indicative of a working fluid pressure of a working fluid within a hydraulic lift cylinder of a work tool of a machine, and
the work tool is configured to interact with material during dig events; 
and using a time-step predictive analytical model, a real-time control output, wherein: 
the force data signal is[[as]] an input to [[a]]the time-step predictive analytical model, and 
the time-step predictive analytical model is a machine learning model trained on a training data set comprising telematics data generated during past dig events based on interactions between work tools of a set of machines and one or more types of the material during manual control of the set of machines; and
modulating, via the processor, an output torque of the machine according to the real-time control output.

8.	(Previously Presented) The method of claim 7, wherein the data input device is a fluidic pressure measurement device configured to generate the force data signal, wherein the force data signal is indicative of at least one fluidic pressure measurement.

9.	(Previously Presented) The method of claim 8, wherein the at least one fluidic pressure measurement comprises one or more values indicative of one or more of i) a velocity of the hydraulic lift cylinder, ii) a head-end pressure of the hydraulic lift cylinder, iii) a stalled status of the hydraulic lift cylinder, iv) a lift linkage angle of a lift linkage associated with the hydraulic lift cylinder, v) a work tool angle of the work tool, or vi) a tilt command valve position.



11.	(Previously Presented) The method of claim 7, wherein the force data signal comprises a series of fluidic pressure values indicative of the working fluid pressure over a period of time.

12.	(Previously Presented) The method of claim 7, wherein the processor is configured to determine the real-time control output independent of a signal from a manual machine output torque control.

13.	(Currently Amended) An electronic control module for a machine, comprising:
a processor; and  
a non-transitory computer-readable storage medium having computer-executable instructions stored thereupon which, when executed by the processor, cause the processor to:
receive a force data signal from a fluidic pressure measurement device, wherein the force data signal is indicative of a working fluid pressure within a hydraulic lift cylinder of a work tool of the machine, the work tool being configured to interact with material during dig events;
, using a time-step predictive analytical model, an impeller clutch engagement value associated with an impeller clutch of the machine, wherein: 
the force data signal [[as]]is an input to [[a]]the time-step predictive analytical model, and 
the time-step predictive analytical model is a machine learning model trained on a training data set comprising telematics data generated during past dig events based on interactions between work tools of a set of machines and one or more types of the material during manual control of the set of machines; and
cause engagement of the impeller clutch according to the impeller clutch engagement value.

14.	(Canceled) 

15.	(Canceled) 

16.	(Previously Presented) The electronic control module of claim 13, wherein the force data signal is indicative of one or more of i) a velocity of the hydraulic lift cylinder, ii) a head-end pressure of the hydraulic lift cylinder, iii) a stalled status of the hydraulic lift cylinder, iv) a lift linkage angle of a lift linkage associated with the hydraulic lift cylinder, v) a work tool angle of the work tool, or vi) a tilt command valve position.



18.	(Previously Presented) The electronic control module of claim 13, wherein the electronic control module is configured to determine the impeller clutch engagement value independent of a signal from a manual impeller clutch control.

19.	(Canceled) 

20.	(Previously Presented) The electronic control module of claim 13, wherein the force data signal comprises a series of fluidic pressure values indicative over a period of time.

21.	(Previously Presented) The system of claim 1, further comprising:
at least one additional input device configured to generate positional data associated with one or more machine elements associated with the hydraulic lift cylinder, 
wherein the electronic control module is configured to determine the impeller clutch engagement value based at least in part on using the positional data as an additional input to the time-step predictive analytical model.



23.	(Previously Presented) The method of claim 7, wherein: 
the machine comprises an impeller clutch configured to control a magnitude of torque transmitted between a power source of the machine to a transmission unit of the machine,
the real-time control output is an impeller clutch engagement value associated with the impeller clutch, and
modulating the output torque of the machine comprises causing engagement of the impeller clutch based on the impeller clutch engagement value

Reasons for Allowance
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	

	The following is the Examiner's statement of reasons for allowance:
	Duan discloses a method of predicting the health of and controlling a hydraulic pressure actuated torque converter lock-up clutch that includes determining rotational input and output speeds of the torque converter. The method also includes determining a magnitude of the hydraulic pressure. The method additionally includes determining a level of performance of the clutch across multiple torque converter operating modes using the determined input and output torque converter speeds and the determined magnitude of the hydraulic pressure. The method also includes calculating a numeric state of health (SOH) coefficient of the clutch that quantifies a relative severity of degradation of a plurality of clutch characteristics across the multiple torque converter operating modes. Furthermore, the method includes executing a control action relative to the clutch when the calculated numeric SOH coefficient for specified torque converter operating mode(s) is less than a calibrated SOH threshold.
	Meyer discloses a transmission for a vehicle that includes a plurality of clutches that are individually selectively engaged to establish particular power flow paths. The amount of torque flowing through any clutch can be estimated while the clutch is being engaged, being disengaged, or being held locked. The estimated magnitude of clutch torque aids in proper control of the transmission, including how and when to shift between gears. A method and system for determining the uncertainty of estimated clutch torque is provided. Based on the magnitude of uncertainty of estimated clutch torque, the shift schedule can alter to specifically avoid actions that would increase the 
	Lin discloses a machine control system for use with a machine having a power source and a transmission. The machine control system may have a clutch configured to connect an output of the power source with an input of the transmission. The machine control system may also have a sensors configured to generate signals indicative of machine operations, and a controller in communication with the clutch and the sensors. The controller may be configured to determine the current machine application based on the signals, and vary an actuating force of the clutch based on the type of machine application.
	Blank discloses a system in which machine data is obtained indicating a number of times that a control rule is triggered on a mobile machine, along with an indication as to whether the control operation corresponding to the control rule was implemented and a performance result of that implementation. Effectiveness analyzer logic identifies an effectiveness of the control rule and machine learning logic generates a rating for the rule, based on its effectiveness. A rule modification engine is automatically controlled to make any control rule modifications, and a synchronization engine updates the modified control rules with control rules on the mobile machine.
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1, 7 and 13. The prior art does generally discuss key elements related to the claimed invention, including determining an impeller clutch engagement value based at least in part on using the force data signal as an input to a time-step predictive 
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663